                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


NANETTE COOPER                                     §
                                                   §   Civil Action No. 4:16-CV-860
v.                                                 §   (Judge Mazzant/Judge Nowak)
                                                   §
LEWIS BENAVIDES, ET AL.                            §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On November 13, 2018, the report of the Magistrate Judge (Dkt. #63) was entered containing

proposed findings of fact and recommendations on Defendants’ Motion to Dismiss as to Plaintiff’s

unconstitutional takings claim and Plaintiff’s claim for the violation of Plaintiff’s procedural due

process rights based on a liberty interest. Specifically, the Magistrate Judge found that the Court

needs narrowly tailored discovery pursuant to Backe v. LeBlanc, 692 F.3d 645 (5th Cir. 2012), and

thus recommended deferring and carrying the issue of qualified immunity as to these claims until

it may be decided, including on summary judgment as appropriate.

       Having received the report of the Magistrate Judge, and no objections thereto having been

timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       It is, therefore, ORDERED that Defendants’ Motion to Dismiss (Dkt. #27) is

DEFERRED IN PART.             Specifically, because further factual development is required to

determine whether Defendants’ qualified immunity defense has merit regarding Plaintiff’s claim

for the violation of Plaintiff’s procedural due process rights based on a liberty interest and

Plaintiff’s unconstitutional takings claim, the Court defers resolution of such issue(s) to allow
    narrowly tailored discovery, as enumerated in the Report and Recommendation, to uncover only

    those facts needed to rule on the immunity claims. The Parties shall have forty-five (45) days from

    the date of this Memorandum to conduct the limited discovery/depositions as laid out in the Report

.   and Recommendation and shall have fourteen (14) days from the date of this Memorandum to file

    any requests for other discovery not previously listed by the Magistrate Judge as permissible

    discovery that they believe will be needed in order to uncover evidence that may be used to

    overcome or enforce the defense of qualified immunity.

        SIGNED this 5th day of December, 2018.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                    2
